Per Curiam.

Petitioner in the instant case does not attack the validity of either of his convictions. His sole contention is that he should be serving both sentences concurrently.
Where one on parole is convicted of another offense, the sentences on the different convictions run consecutively unless the sentence for the latter offense specifically provides that it shall run concurrently with the sentence for the prior offense. King v. Maxwell, Warden, 173 Ohio St. 536; Stewart v. Maxwell, Warden, 174 Ohio St. 180.
Inasmuch as neither of petitioner’s sentences has expired, he is presently properly imprisoned, and relief by habeas corpus does not lie.

Petitioner remanded to custody.

Taut, C. J., Zimmerman, Matthias, 0 ’Neill, Herbert, Schneider and Brown, JJ., concur.